

Exhibit 10.2
 
THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE
STATE SECURITIES LAW. THIS WARRANT OR SUCH SHARES MAY NOT BE SOLD, DISTRIBUTED,
PLEDGED, OFFERED FOR SALE, ASSIGNED, TRANSFERRED, OR OTHERWISE DISPOSED OF
UNLESS: (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAW COVERING ANY SUCH TRANSACTION INVOLVING SAID
SECURITIES; (B) THE COMPANY (DEFINED BELOW) RECEIVES AN OPINION OF LEGAL COUNSEL
FOR THE HOLDER OF THIS WARRANT STATING THAT SUCH TRANSACTION IS EXEMPT FROM
REGISTRATION AND SUCH OPINION IS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE COMPANY; OR (C) PURSUANT TO RULE 144 UNDER SUCH ACT.
 
FORM OF
WARRANT TO PURCHASE
SHARES OF COMMON STOCK
 
VENDINGDATA CORPORATION
 
This Is To Certify That, for value received, _____________________ (the
“Holder”) is entitled, during a specified period of time as set forth in Section
3 herein (the “Exercise Period”), to purchase from VendingData Corporation, a
Nevada corporation (the “Company”), __________ (______) fully paid and
nonassessable shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), at an exercise price per share as set forth in Section 1
herein (the “Exercise Price”) (such number of shares and the Exercise Price
being subject to adjustment as provided herein). The term “Warrant,” as used
herein, refers to this Warrant to Purchase Shares of Common Stock, the term
“Warrant Shares,” as used herein, refers to the shares of Common Stock
purchasable hereunder, and the term “Parties,” as used herein, refers
collectively to the Holder and the Company. This Warrant is issued as part of
that certain Repurchase Agreement by and between the Company and the Holder
dated as of April 8, 2005.
 
TERMS AND CONDITIONS
 
This Warrant is subject to the following terms, provisions, and conditions:
 
1.  Exercise Price. The Exercise Price shall be $0.01 per share.
 
2.  Manner of Exercise; Payment for Shares.
 
 

--------------------------------------------------------------------------------


 
 
2.1.  Subject to the provisions hereof, this Warrant may be exercised by the
Holder, in whole or in part (but in not less than 1,000 share increments):
 
2.1.1.  By the surrender of this Warrant, together with an exercise agreement in
the form attached hereto (the “Exercise Agreement”), duly completed and executed
by the Holder, to the Company during normal business hours on any business day
at the Company’s principal executive offices (or such other location as the
Company may designate by notice to the Holder); and
 
2.1.2.  Upon: (a) the payment to the Company in cash, by certified or official
bank check or by wire transfer for the account of the Company in the amount of
the Exercise Price multiplied by the number of Warrant Shares for which the
Warrant is being exercised; or (b) the surrender to the Company of Warrant
Shares for cancellation having a Fair Market Price (as defined below) on the
date of exercise equal to the aggregate Exercise Price.
 
2.2.  For the purposes of this Warrant, the “Fair Market Price” per Warrant
Share shall mean, if the Common Stock is traded on a national securities
exchange, listed on the Nasdaq Stock Market or quoted on an over-the-counter
quotation system, the average closing or last reported sale prices,
respectively, of the Common Stock on such exchange or the Nasdaq Stock Market or
the average closing bid and asked prices on an over-the-counter quotation system
for the fifteen (15) business days before the effective date of exercise of the
net issuance election. If the Common Stock is not so listed or admitted to
unlisted trading privileges and bid and ask prices are not reported, the Holder
cannot elect to exercise this Warrant pursuant to Section 2.1.2(b).
 
3.  Issuance of Certificates. The Warrant Shares so purchased shall be deemed to
be issued to the Holder, as the record owner of such Warrant Shares, as of the
close of business on the date on which this Warrant shall have been surrendered,
the completed Exercise Agreement shall have been delivered, and payment shall
have been made for such Warrant Shares as set in Section 2 above. Certificates
for the Warrant Shares so purchased, representing the aggregate number of shares
specified in the Exercise Agreement, shall be delivered to the Holder within a
reasonable time, not exceeding ten (10) business days, after this Warrant shall
have been so exercised. The certificates so delivered shall be in such
denominations as may be reasonably requested by the Holder and shall be
registered in the name of the Holder. If this Warrant shall have been exercised
only in part, then, unless this Warrant has expired, the Company shall, at its
expense, at the time of delivery of such certificates, deliver to the Holder a
new warrant representing the number of Warrant Shares with respect to which this
Warrant shall not then have been exercised.
 
4.  Exercise Period. This Warrant may be exercised any time before 2:00 p.m.,
Las Vegas, Nevada time, April 8, 2010; provided, however this Warrant may not be
exercised until:
 
4.1.  After April 8, 2006; and
 
4.2.  The Holder, a reporting person under Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or an affiliated party is
in compliance with the registration requirements of the Investment Advisor Act
of 1940, as amended; provided, further;
 
4.3.  This Warrant may be exercised prior to the satisfaction of either Section
4.1 or Section 4.2 above, only in the event of a change of control involving the
Company, where upon the occurrence of change of control, the Holder shall have
the right to exercise this Warrant and receive the Warrant Shares issuable
hereunder with the limitation that the Holder shall not have any voting rights
with respect to such Warrant Shares. For the purposes of this Warrant, a “change
of control” shall mean:
 
 
2

--------------------------------------------------------------------------------


 
 
4.3.1.  The approval by the Company’s stockholders of the merger or
consolidation of the Company with any other unaffiliated corporation or business
organization, the sale of all or substantially all the assets of the Company, or
the liquidation or dissolution of the Company; or
 
4.3.2.  The beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) by any “person” (as that term is used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) of
the Company’s securities representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities ordinarily
having the right to vote at the election of directors with the exception of
James E. Crabbe and any of this affiliates; or
 
4.3.3.  The distribution of a proxy statement that solicits proxies from the
Company’s stockholders and seeks stockholder approval of a plan of
reorganization, merger or consolidation of the Company with one or more
corporations, as a result of which the outstanding shares of the Company’s
securities are actually exchanged for or converted into cash or property or
securities not issued by the Company.
 
5.  Covenants of the Company. The Company hereby covenants and agrees as
follows:
 
5.1.  Shares to be Fully Paid. All Warrant Shares shall, upon issuance in
accordance with the terms of this Warrant, be validly issued, fully paid, and
non-assessable.
 
5.2.  Reservation of Shares. During the Exercise Period, the Company shall at
all times have authorized, and reserved for the purpose of issuance upon
exercise of this Warrant, a sufficient number of shares of Common Stock to
provide for the exercise of this Warrant.
 
5.3.  Successors and Assigns. This Warrant shall be binding upon any entity
succeeding to the Company by merger, consolidation, or acquisition of all or
substantially all the Company’s assets.
 
6.  Adjustment Provisions. During the Exercise Period, the Exercise Price and
the number of Warrant Shares shall be subject to adjustment from time to time as
provided in this Section 6. If the Company shall, prior to the payment of the
Note in full, (1) declare a dividend or make a distribution of Common Stock
payable in shares of Common Stock, (2) subdivide its outstanding shares of
Common Stock, into a greater number of shares of Common Stock, (3) combine its
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, or (4) issue any shares of capital stock of the Company by
reclassification or capital reorganization of its shares of Common Stock, then
the number of Warrant Shares and the Exercise Price in effect immediately prior
to such action shall be adjusted so that the Holder shall be entitled to receive
the number and kind of shares of Common Stock or other Capital Stock which the
Holder would have owned or have been entitled to receive immediately after such
action had the Holder exercised the Warrant immediately prior to the record date
in the case of (1), or the effective date in the case of (2), (3) or (4). In the
event that any adjustment of the Exercise Price as required herein results in a
fraction of a cent, such Exercise Price shall be rounded up to the nearest cent.
 
7.  Payment of Expenses.  The Company and the Holder shall each be responsible
for their own costs and expenses payable in connection with: (1) the
negotiation, preparation, execution and delivery of this Warrant and the other
agreements to be executed in connection herewith; and (2) the issuance of
certificates for Warrant Shares upon the exercise of this Warrant. The Company
shall pay any issuance tax in connection with the issuance of certificates for
Warrant Shares; provided, however, that the Holder shall be responsible for any
income or other taxes in connection with such issuance.
 
 
3

--------------------------------------------------------------------------------


 
 
8.  No Rights or Liabilities as a Stockholder. This Warrant shall not entitle
the Holder to any voting rights or other rights as a stockholder of the Company.
No provision of this Warrant, in the absence of affirmative action by the Holder
to purchase Warrant Shares, and no mere enumeration herein of the rights or
privileges of the Holder, shall give rise to any liability of such Holder for
the Exercise Price or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.
 
9.  Transfer, Exchange, and Replacement of Warrant. This Warrant, nor any
interest in this Warrant, may not be sold, distributed, assigned, offered,
pledged or otherwise transferred without the express written consent of the
Company.
 
9.1.  Exchange of Warrants; Replacements of Warrants. This Warrant is
exchangeable upon the surrender hereof by the Holder to the Company at its
office for a new Warrant of like tenor and date representing in the aggregate
the right to purchase the number of shares of Common Stock purchasable
hereunder, each of such new Warrants to represent the right to purchase such
number of shares of Common Stock (not to exceed the aggregate total number
purchasable hereunder) as shall be reasonably designated by the Holder at the
time of such surrender. Upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction, or mutilation of this
Warrant, and, in case of loss, theft or destruction, of indemnity, or security
reasonably satisfactory to it, and upon surrender and cancellation of this
Warrant, if mutilated, the Company will make and deliver a new Warrant of like
tenor, in lieu of this Warrant.
 
9.2.  Cancellation: Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange, or replacement as provided in this
Section 9, this Warrant shall be promptly canceled by the Company. The Company
and the Holder shall each be responsible for their own costs and expenses
payable in connection with the preparation, execution, and delivery of new
Warrants pursuant to this Section 9. The Holder shall be responsible for any tax
which may be payable in connection with any transfer of a certificate for
Warrant Shares.
 
9.3.  Registrar. The Company shall maintain, at its principal executive offices
(or such other location as the Company may designate by notice to the Holder), a
registrar for this Warrant, in which the Company shall record the name and
address of the person in whose name this Warrant has been issued, as well as the
name and address of each transferee and each prior owner of this Warrant.
 
10.  Amendments. No amendment or modification of this Warrant shall be deemed
effective unless and until such amendment or modification is an express writing
executed by both the Parties.
 
11.  Governing Law. This Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada without regard to
the body of law controlling conflicts of law. The parties hereto hereby submit
to the exclusive jurisdiction of the courts located in Clark County, Nevada,
with respect to any dispute arising under this Warrant and the transactions
contemplated hereby.
 
12.  Registration Rights.
 
12.1.  Piggyback Registration Rights. Whenever the Company proposes to register
any of its equity securities under the Securities Act of 1933 (the “Securities
Act”) (other than a registration on Form S-4 or Form S-8 or any successor or
similar forms) and the registration form to be used may be used for the
registration of the Warrant Shares, whether or not for sale for its own account,
the Company will give prompt written notice to Holder of its intention to effect
such a registration and will include in such registration all of the Warrant
Shares with respect to which the Company has received written request for
inclusion therein within twenty (20) days after the receipt of the Company’s
notice; provided, however, such “piggyback” registration (a “Piggyback
Registration”) shall be subject to the terms and conditions of an underwriting
agreement among the Company, Holder and the managing underwriter, if applicable,
the customary underwriter cut back provisions and the execution of a customary
standstill of not less than one hundred and eighty (180) days. In addition, the
Company and the managing underwriters, if applicable, shall have the right to
terminate or withdraw any registration initiated by the Company or to reduce the
number of shares proposed to be registered in view of market conditions.
 
 
4

--------------------------------------------------------------------------------


 
 
12.2.  Registration Procedure. Upon the request by Holder to initiate either a
Piggyback Registration, the Company will use its best efforts to effect the
registration of the relevant Warrant Shares in accordance with the intended
method of disposition thereof.
 
12.3.  Restrictions. Holder may not assign any of its registration rights
granted under this Section 12 unless the Company has provided its prior written
consent to such assignment and the assignment of this Warrant or the Warrant
Shares, as applicable.
 
12.4.  Fees. The Company shall pay all Registration Expenses relating to any
registration of the Warrant Shares hereunder. “Registration Expenses” shall mean
all reasonable fees and expenses incident to the Company’s performance of or
compliance with this Section 12. Notwithstanding the foregoing, Holder shall pay
any and all underwriting discounts, commissions and transfer taxes attributable
to the Warrant Shares and the fees of Holder’s own counsel in connection with
the sale of the Warrant Shares.
 
12.5.  Cooperation; Indemnification by Holder. In connection with any
registration statement in which Holder is participating, Holder will furnish to
the Company in writing such information and documents as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the extent permitted by law, will indemnify and hold harmless
the Company, its affiliates and their respective officers, directors, employees
and affiliates against any losses, claims, damages, liabilities, joint or
several, to which such parties may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (1) any untrue or alleged untrue statement of a material fact
contained in the registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or in any application; or (2) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is made in such registration statement,
prospectus, preliminary prospectus or any amendment or supplement thereto, or in
any application, in reliance upon and in conformity with written information
prepared and furnished to the Company by such holder expressly for use therein.
The Holder shall reimburse the Company, its affiliates, officers, directors,
employees and affiliates for any legal or any other expenses incurred by them in
connection with investigating or defending any such loss, claim, liability,
action or proceeding; provided, however, that the obligation to indemnify will
be limited to Holder and shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability, or action if such settlement is effected
without the consent of Holder (which consent shall not be unreasonably
withheld).
 
 
5

--------------------------------------------------------------------------------


 
 
12.6.  Indemnification by the Company. In connection with any registration
statement in which Holder is participating, the Company will indemnify and hold
harmless Holder, its affiliates and their respective officers, directors,
employees and affiliates against any losses, claims, damages, liabilities, joint
or several, to which such parties may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (1) any untrue or alleged untrue statement of a material fact
contained in the registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or in any application; or (2) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, unless such untrue
statement or omission is made in such registration statement, prospectus,
preliminary prospectus or any amendment or supplement thereto, or in any
application, in reliance upon and in conformity with written information
prepared and furnished to the Company by Holder expressly for use therein. The
Company shall reimburse Holder, its affiliates, officers, directors, employees
and affiliates for any legal or any other expenses incurred by them in
connection with investigating or defending any such loss, claim, liability,
action or proceeding; provided, however, that the obligation to indemnify will
be limited to the Company and shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability, or action if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld).
 
12.7.  Termination. The ability of Holder to initiate a Piggyback Registration
shall terminate upon the earlier to occur of: (1) five (5) years after the date
of this Warrant; (2) the date Holder no longer holds the Warrant Shares; or (3)
the ability of Holder to sell its Warrant Shares then owned immediately pursuant
to Rule 144 of the Securities Act.
 
13.  Expiration Date. This Warrant shall expire and become null and void and of
no further force or effect at 2:00 p.m. Las Vegas, Nevada time no later than
April 8, 2010.
 
In Witness Whereof, the Company has caused this Warrant to be signed by its duly
authorized officer.
 
 

       
VENDINGDATA CORPORATION
a Nevada Company
 
   
   
  Date: April 8, 2005 By:    

--------------------------------------------------------------------------------

 

 
 
6

--------------------------------------------------------------------------------




EXERCISE AGREEMENT
 
TO:  VENDINGDATA CORPORATION (THE “COMPANY”)
 
The undersigned, pursuant to the provisions set forth in the attached Warrant to
Purchase Shares of Common Stock (the “Warrant”) hereby irrevocably elects and
agrees to:
 

 
o
Purchase ____________ shares (the “Exercised Shares”) of the Company’s common
stock (“Common Stock”) covered by the Warrant and makes payment herewith in full
therefore at the price per share provided by the Warrant in cash or by certified
or official bank check in the amount of $________________; or

 

 
o
Purchase ____________ shares (the “Exercised Shares”) of the Company’s common
stock (“Common Stock”) covered by the Warrant and make payment of the exercise
price through the surrender of the right to purchase ____________ shares of
Common Stock covered by the Warrant, as permitted under Section 2.1.2(b) of the
Warrant.

 
If said number of shares of Common Stock, whether purchased or surrendered,
shall not be all the shares available under the Warrant, a new warrant is to be
issued in the name of said undersigned covering the balance of the shares
available thereunder less any fraction of a share paid in cash. Please issue a
certificate or certificates for the Exercised Shares in the name of and pay any
cash for any fractional share to:
 


 

 
NAME:
         
SIGNATURE:
         
DATED:
         
ADDRESS:
                     
NOTE:
The above signature should correspond exactly with the name on the face of the
Warrant.


 
 